Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180278368 A1) in view of Yang (US 20190207734 A1).

2b. Summary of the Cited Prior Art

Yang discloses a method for transmitting transport block comprises a plurality of code block group in a wireless network (Fig 1-18).

2c. Claim Analysis
	Regarding Claim 1, Kim discloses:
	A method for wireless communication at a base station, comprising
	[(Kim discloses transport block transmission methods, see:
	[Abstract] Techniques are disclosed relating to acknowledgements and preemption indicators in the context of multiplexing different services on wireless physical layer frames.  In some embodiments, transport blocks for a transmission are divided into code blocks and code block groups.  Information indicating the division may be communicated between a base station and mobile device.  In some embodiments, a preemption indicator is transmitted which indicates a portion of the transport block preempted by another data service, and the preemption indicator is specified at a different granularity than a code block group.  In some embodiments, acknowledgement information is transmitted that indicates, for each code block group included in the transport block, whether the code block group was successfully decoded by the user device.  In various embodiments, the disclosed techniques may facilitate preemption by a low-latency, high-reliability data service. 
	Fig 8-16B)]:

	[(Kim discloses partition transport blocks indo code block groups (CBGs) that comprise a plurality of code blocks (CBs), see:
	[0128] In the illustrated example, a transport block is split into six code blocks A-F. In this example, the code blocks are grouped into three code block groups: code blocks A and B are grouped into CBG1, code blocks C and D are grouped into CBG2, and code blocks E and F are grouped into CBG3. 
	[0129] In some embodiments, the UE is configured to send separate acknowledgement signals for each code block group.  For example, the UE may generate a bit for each CBG that indicates whether or not the CBG was successfully decoded.  In some embodiments, this may allow the base station to retransmit less than the entirety of a transport block, e.g., by only retransmitting code block groups that failed.  In the illustrated embodiment, acknowledgement signals 850 include a separate ACK bit for each CBG. 
	Fig 8 and 12-16B)];
	re-assigning code blocks (CBs) to different code block groups (CBGs) according to a total number of code blocks (CBs) across the failed code block groups (CBGs) and a maximum number of code block groups (CBGs) per a transport block (TB)
	[(Kim discloses regrouping code block groups when code block transmission fails, see:
	[0168] In some embodiments, the base station is configured to regroup CBs in regrouping, according to some embodiments.  The base stations transmits four CBGs 1-4 in an initial transmission 1510.  In the illustrated example, CBGs 3 and 4 fail (e.g., as indicated by negative ACK signaling for those CBGs from UE 106).  In the illustrated embodiment, the base station is configured to regroup the CBs in CBGs 3 and 4 from the original transmission.  In particular, the base station splits CBs from CBG 3 into two CBGs 3A and 3B that each include a lesser number of CBs than CBG 3 in the retransmission 1520.  Similarly, the base station splits CBs from CBG 4 into two CBGs 4A and 4B that each include a lesser number of CBs than CBG 4, in the illustrated example.  Regrouping in this manner may provide better resolution to determine the location of an error, and may utilize communication between the base station and UE to indicate that regrouping occurred. 
	[0184] At 1640, in the illustrated embodiment, the base station received acknowledgement information from the user device that indicates, for each code block group of the transport block, whether the code block group was successfully decoded by the user device. 
	Fig 15; Fig 16A; see also Fig 8 and 12-16B)];
	configuring a retransmission based on the re-assigned code blocks (CBs)
	[(Kim discloses 
	[0009] In some embodiments, a base station and UE implement code-block-group (CBG)-based HARQ retransmission techniques, such that the UE specifies ACK information at the CBG granularity.  The base station may use RRC signaling to semi-statically configure CBG-based HARQ for the UE.  The base station may retransmit only CBGs that the UE indicates were not successfully decoded.  In some embodiments, the base station is configured to align CBGs with frequency-division-multiplexing (FDM) symbols. 
	[0010] The base station may determine a maximum number of CBGs supported by the particular UE and, for a given transport block, determine (1) a number of CBGs in the transport block and (2) a number of code blocks (CBs) per CBG based on the size of the transport block and the maximum supported number of CBGs.  The base station may also adjust the grouping of CBs into CBGs for retransmissions (e.g., by splitting CBs of a CBG into multiple CBGs if only a portion of CBGs in the transport block are being retransmitted).  Downlink control information from the base station may indicate one or more of: a HARQ process ID, an indication of whether the transmission is for a new TB, resource allocation for transmission, a modulation and coding scheme index, redundancy version, a bitmap of which CBGs are transmitted, and/or soft buffer handling information bits (which may be common or CBG specific).  CBG information may be combined with a preemption indicator to pinpoint resources preempted by another data service (e.g., URLLC). 
	 [0206] In some embodiments, the acknowledgement signal includes separate signaling for each of multiple different portions of a transport block for the first data service and the retransmission includes only failed portions of the transport block indicated by the acknowledgement signal. 
	Fig 15; Fig 16A-16B; see also Fig 8 and 12-16B)].
	Further, Yang discloses retransmission in more detail.
	configuring a retransmission based on the re-assigned code blocks (CBs)

	[0252] Referring to FIG. 17, a UE can receive CBG #0 and CBG #2 for TB (e.g., 
HARQ process #a) from a BS [S1702].  Here, the TB of the step S1702 may include an initial transmission or a retransmission corresponding to the HARQ process #a. Moreover, CBG #1 is assumed as never succeeding in decoding formerly.  In this case, the UE transmits A/N information corresponding to 3 CBGs to the BS [S1704], sets A/N information on CBG #1 to NACK, and sets A/N information on each of CBG #0 and CBG #2 to ACK or NACK according to a decoding result.  Thereafter, the BS retransmits the TB (e.g., HARQ process #a) in unit of CBG, and the UE can receive CBG #1 and CBG #2 for the corresponding TB [S1706].  In this case, the UE transmits the A/N information corresponding to the 3 CBGs to the BS [S1708], sets the A/N information on CBG #0 to ACK because of the previously successful decoding of CBG #0, and sets the A/N information on each of CBG #1 and CBG #2 to ACK or NACK according to the decoding result. 
	Fig 17; see also Fig 15-16)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kim’s method of Preemption Indicators and Code-Block-Group-Based Retransmission Techniques for Multiplexing Different Services on Physical Layer Frames with Yang’s method for transmitting transport block comprises a plurality of code block group in a wireless network with the motivation being to provide a preferable transport block transmission system (Yang, Abstract).
 
	Regarding Claim 2, Kim discloses:
	further comprising generating HARQ feedback for the plurality of CBGs
	[(see:
	[0010] The base station may determine a maximum number of CBGs supported by the particular UE and, for a given transport block, determine (1) a number of CBGs in the transport block and (2) a number of code blocks (CBs) per CBG based on the size of the transport block and the maximum supported number of CBGs.  The base station may also adjust the grouping of CBs into CBGs for retransmissions (e.g., by splitting CBs of a CBG into multiple CBGs if only a portion of CBGs in the transport block are being retransmitted).  Downlink control information from the base station may indicate one or more of: a HARQ process ID, an indication of whether the transmission is for a new TB, resource allocation for transmission, a modulation and coding scheme index, redundancy version, a bitmap of which CBGs are transmitted, and/or soft buffer handling information bits (which may be common or CBG specific).  CBG information may be combined with a preemption indicator to pinpoint resources preempted by another data service (e.g., URLLC). 
	Fig 15; Fig 16A-16B; see also Fig 8 and 12-16B)].

 	Regarding Claim 3, Kim discloses:
	wherein the re-assigning is enabled or disabled based on received RRC signaling
	[(see:
	[0152] The techniques discussed in detail below may be particularly effective in In some implementations, a UE 106 is configured semi-statically based on RRC signaling from the base station that enables CBG-based retransmission.  For example, once configured, a UE 106 may continue to use the configured CBG-based retransmission until it is reconfigured or disabled.  In some implementations, the UE 106 is separately configured for uplink (UL) and downlink (DL) transmissions (e.g., CBG-based retransmission may be used for UL but not DL or vice versa and/or different CBG-based retransmission configurations may be used for UL and DL).  In some implementations, CBG-based retransmission is only allowed for the same transport block (TB) of a HARQ process.  
 	Fig 15; Fig 16A-16B; see also Fig 8 and 12-16B)].

	Regarding Claim 4, Kim discloses:
	further comprising scheduling DCI to dynamically enable or disable regrouping code blocks to code block groups
	[(see:
	[0005] In some embodiments, partitions are specified for radio frames, where preemption of one data service by another data service is allowed in specified partitions.  In some embodiments, RRC, DCI, or dedicated frequency signaling may be used to specify time and/or frequency resources in which preemption is allowed.  The partitions may be changed dynamically, in some embodiments. 
 	[0152] The techniques discussed in detail below may be particularly effective in implementations of wireless systems with the characteristics discussed in this In some implementations, a UE 106 is configured semi-statically based on RRC signaling from the base station that enables CBG-based retransmission.  For example, once configured, a UE 106 may continue to use the configured CBG-based retransmission until it is reconfigured or disabled.  In some implementations, the UE 106 is separately configured for uplink (UL) and downlink (DL) transmissions (e.g., CBG-based retransmission may be used for UL but not DL or vice versa and/or different CBG-based retransmission configurations may be used for UL and DL).  In some implementations, CBG-based retransmission is only allowed for the same transport block (TB) of a HARQ process.  
 	Fig 15; Fig 16A-16B; see also Fig 8 and 12-16B)].
 
	Regarding Claim 5, Kim discloses:
	wherein the size of the DCI is predetermined
	[(see:
	[0106] Although DCI, separate channel, and RRC signaling techniques are provided as examples of signaling, other layers, fields, channels, etc. may be used alone or in combination, in various embodiments, to indicate resources in which preemption of one service by another service is allowed.  For example, in some embodiments, RRC may be used to indicate time resources and DCI may be used to indicate frequency resources.  In some embodiments, both RRC and DCI together may be used to indicate time and frequency resources. 
 	Fig 6A-6B, PDCCH DCI 610)].
 
	Regarding Claim 6, Kim discloses:
	further comprising assigning additional HARQ feedback to CBGs comprising at least one failed CB
	[(see:
	[0010] The base station may determine a maximum number of CBGs supported by the particular UE and, for a given transport block, determine (1) a number of CBGs in the transport block and (2) a number of code blocks (CBs) per CBG based on the size of the transport block and the maximum supported number of CBGs.  The base station may also adjust the grouping of CBs into CBGs for retransmissions (e.g., by splitting CBs of a CBG into multiple CBGs if only a portion of CBGs in the transport block are being retransmitted).  Downlink control information from the base station may indicate one or more of: a HARQ process ID, an indication of whether the transmission is for a new TB, resource allocation for transmission, a modulation and coding scheme index, redundancy version, a bitmap of which CBGs are transmitted, and/or soft buffer handling information bits (which may be common or CBG specific).  CBG information may be combined with a preemption indicator to pinpoint resources preempted by another data service (e.g., URLLC). 
	Fig 15; Fig 16A-16B; see also Fig 8 and 12-16B)].
 
	Regarding Claim 7, Kim discloses:
	wherien the additional HARQ feedback comprises a NACK, the NACK indicating a CBG comprises at least one CB for which decoding failed
	[(see:
The base station may also adjust the grouping of CBs into CBGs for retransmissions (e.g., by splitting CBs of a CBG into multiple CBGs if only a portion of CBGs in the transport block are being retransmitted).  Downlink control information from the base station may indicate one or more of: a HARQ process ID, an indication of whether the transmission is for a new TB, resource allocation for transmission, a modulation and coding scheme index, redundancy version, a bitmap of which CBGs are transmitted, and/or soft buffer handling information bits (which may be common or CBG specific).  CBG information may be combined with a preemption indicator to pinpoint resources preempted by another data service (e.g., URLLC). 
	[0117] Note that, in some embodiments, UE 106 may simply proceed to 760 and send a NACK to the base station if it determines that preemption is not allowed using the resources in which the decoding failure occurred.  For example, referring back to FIGS. 5A-5B, UE 106 may send a NACK if decoding fails in time and/or frequency resources where preemption is indicated as not being allowed.  In these embodiments, if the failure occurs in resources where preemption is allowed, flow may proceed to 740 as shown. 
	Fig 15; Fig 16A-16B; see also Fig 8 and 12-16B)].

Regarding Claims 8-10, the claims disclose similar features as of Claims 1, 4 and 1, and are rejected based on the same rationales of Claims 1, 4 and 1. Further, Claims 8-10 discloses the same operations of Claims 1-7, but are performed by a UE.
Regarding Claims 11-15, the claims disclose similar features as of Claims 1-4 and 6, and are rejected based on the same rationales of Claims 1-4 and 6. 
Regarding Claims 16-18, the claims disclose similar features as of Claims 1, 4 and 1, and are rejected based on the same rationales of Claims 1, 4 and 1. Further, Claims 8-10 discloses the same operations of Claims 1-7, but are performed by a UE.
Regarding Claim 19, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1. 
Regarding Claim 20, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1. Further, Claim 20 discloses the same operations of Claims 1, but are performed by a UE.

	Regarding Claims 21, Kim discloses:
	wherein the assigning is based on UE capability and is further controlled by RRC signaling
	[(see:
	[0152] The techniques discussed in detail below may be particularly effective in implementations of wireless systems with the characteristics discussed in this paragraph.  In some implementations, a UE 106 is configured semi-statically based on RRC signaling from the base station that enables CBG-based retransmission.  For example, once configured, a UE 106 may continue to use the configured CBG-based retransmission until it is reconfigured or disabled.  In some implementations, the UE 106 is separately configured for uplink (UL) and downlink (DL) transmissions (e.g., CBG-based retransmission may be used for UL but not DL or vice versa and/or different CBG-based retransmission configurations may be used for UL and DL).  In some implementations, CBG-based retransmission is only allowed for the same transport block (TB) of a HARQ process.  
 	Fig 15; Fig 16A-16B; see also Fig 8 and 12-16B)].
 
	Regarding Claims 22, Kim discloses:
	further comprising an ACK for CBG without a failed CB 
[0129] In some embodiments, the UE is configured to send separate acknowledgement signals for each code block group.  For example, the UE may generate a bit for each CBG that indicates whether or not the CBG was successfully decoded.  In some embodiments, this may allow the base station to retransmit less than the entirety of a transport block, e.g., by only retransmitting code block groups that failed.  In the illustrated embodiment, acknowledgement signals 850 include a separate ACK bit for each CBG. 
	Fig 8, Boxes 850 and 12-16B)].



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 




/JUNG LIU/Primary Examiner, Art Unit 2473